                                TYPE OF HEARING:
                                CASE NUMBER:                   V^l
                                MAGISTRATE JUDGE: John F-Miderson
                                DATE:
                                TIME:      zip'
EASTERN DISTRICT OF VIRGINIA    TAPE: FTR RECORDER
                                DEPUTY CLERK: Whitney Gamett
UNITED STATES OF AMERICA

          VS.


^o\aY\C£ Saiec^ txryg^
GOVT. ATTY:                                  CLC\S\
DEFT'S ATTY:
                               VO\caA:^ CO\K>0&c\
                DUTY AFPD:        'Nf\Y\
INTERPRETER/LANGUAGE:

 DEFT INFORMED OF RIGHTS,CHARGES,AND PENALTIESp'^
 DEFT INFORMED OF THE VIOLA-nONCSX )
 COURT TO APPOINT COUNSEL^      FPD        CJA( )Conflict List( )

         Gnc^Ar \s                             (X-eA-cy^^cyx
                (^oo{\k:^

 BOND:
                                  V-cWV^^ clco\


 NEXT COURT APPEARANCE:                    ^ ^ TIME: 2-^pVV\
                                        wir>w
